Order entered August 6, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00617-CV

 MARK SMITH, MARK & TAMMY SMITH, LLC, TEE DANIEL, AND DARIN KIDD,
                           Appellants

                                              V.

                       NERIUM INTERNATIONAL, LLC, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-03726

                                          ORDER
       Before the Court is appellants’ August 3, 2018 opposed motion to shorten time for

appellee to file its brief. We DENY the motion.


                                                     /s/   DAVID EVANS
                                                           JUSTICE